                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

JO ANN BARNARD,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )           No. 3:18-CV-537-CLC-DCP
                                                 )
POWELL VALLEY ELECTRIC                           )
COOPERATIVE,                                     )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is the Motion of Attorney Richard E. Collins for Permission to

Withdraw as Counsel of Record and for Seventy-Day Stay or Continuance of All Unexpired

Deadlines and Trial [Doc. 17]. For grounds, the Motion states that Plaintiff has become displeased

with Attorney Collins’s attention to and handling of this case and that she would like to retain new

counsel. Plaintiff effectively terminated Attorney Collins’s representation on March 25, 2020.

The Motion states that the parties have exchanged written discovery, but depositions still need to

be taken. Plaintiff has begun her search for new counsel and reasonably estimates that she will be

able to retain new counsel within the next thirty (30) to forty-five (45) days. The Motion requests

that the Court stay or continue all deadlines and the trial by seventy-five (75) days. The Motion

provides Plaintiff’s address and telephone number. In addition, Plaintiff has signed the Motion,

stating that she has read the Motion and agrees with the request therein.

       Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:
                       (1) File a motion with the Court requesting permission to
                       withdraw as counsel of record;

                       (2) Include in the motion the current mailing address and
                       telephone number of the client;

                       (3) Unless the motion is signed by both the attorney and the
                       client or a consent to the withdrawal signed by the client is
                       attached to the motion, provide a copy of the motion to the
                       client at least 14 days prior to the date the motion is filed;

                       (4) If a hearing date on the motion is set, certify in writing to
                       the Court that the client was served at least 7 days before the
                       hearing with notice (i) of the date, time, and place of hearing
                       and (ii) that the client as a right to appear and be heard on
                       the motion; and

                       (5) Certify to the Court that the above requirements have
                       been met.

        The Court finds that Attorney Collins’s Permission to Withdraw as Counsel complies with

the Local Rules. In addition, Plaintiff has consented to the Motion. Accordingly, the Court finds

Attorney Collins’s request to withdrawal well taken, and it is GRANTED. The Court expects

Attorney Collins to provide copies of any relevant documents to any future counsel for Plaintiff or

directly to Plaintiff upon request. Attorneys Collins is RELIEVED of his duties as counsel in this

case.

        The Court will not, however, grant a stay or a continuance of all deadlines for seventy-five

(75) days. Plaintiff SHALL have thirty days (30) to retain new counsel in this matter. If Plaintiff

has not retained new counsel within (30) days, the Court will deem Plaintiff to be proceeding pro

se. The Court will contact the parties to set a telephonic status conference. The Clerk of Court is

DIRECTED to mail a copy of this Memorandum and Order to Plaintiff at the address provided in

the Motion to Withdraw and to update ECF accordingly. Accordingly, the Motion of Attorney

Richard E. Collins for Permission to Withdraw as Counsel of Record and for Seventy-Day Stay or



                                                  2
Continuance of All Unexpired Deadlines and Trial [Doc. 17] is GRANTED IN PART AND

DENIED IN PART.

      IT IS SO ORDERED.

                                            ENTER:

                                            ____________________________
                                            Debra C. Poplin
                                            United States Magistrate Judge




                                        3
